UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2168


DAVID CHRISTIAN, III,

                 Plaintiff – Appellant,

      v.

SOUTH CAROLINA DEPARTMENT OF LABOR LICENSING AND REGULATION;
CATHERINE TEMPLETON; SAMUEL WILKINS; WILLIAM COOK, a/k/a
Ron; CHARLES IDO; HOLBROOK ALVEY, in their official and
individual capacities, a/k/a Ryan,

                 Defendants – Appellees,

and

LYNN RIVERS,

                 Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:12-cv-01382-TLW)


Argued:    January 28, 2016                 Decided:   June 1, 2016


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished opinion.    Senior Judge Davis wrote the
opinion, in which Judge Gregory and Judge Harris joined.


ARGUED: Julius Wistar Babb, IV, J. LEWIS CROMER & ASSOCIATES,
LLC, Columbia, South Carolina, for Appellant.  Jonathan Pharr
Pearson, FISHER & PHILLIPS, LLP, Columbia, South Carolina; Molly
H. Craig, HOOD LAW FIRM, Charleston, South Carolina, for
Appellees. ON BRIEF: James Lewis Mann Cromer, J. LEWIS CROMER &
ASSOCIATES, LLC, Columbia, South Carolina, for Appellant.
Kenneth P. Woodington, Daniel C. Plyler, DAVIDSON & LINDEMANN,
P.A., Columbia, South Carolina, for Appellee Alvey.    Eugene H.
Matthews, RICHARDSON PLOWDEN & ROBINSON, P.A., Columbia, South
Carolina, for Appellee Wilkins. Damon C. Wlodarczyk, RILEY POPE
& LANEY, LLC, Columbia, South Carolina, for Appellee Cook.
Brian Edward Johnson, HOOD LAW FIRM, Charleston, South Carolina,
for Appellee Templeton.      Katherine Anne Phillips, MALONE,
THOMPSON, SUMMERS & OTT, LLC, Columbia, South Carolina, for
Appellee Ido.


Unpublished opinions are not binding precedent in this circuit.




                                2
DAVIS, Senior Circuit Judge:

      David Christian, III appeals the district court’s grant of

summary   judgment       to    his    former       employer,     the    South     Carolina

Department      of    Labor,       Licensing,      and    Regulation         (“LLR”),    and

several      individually          named    defendants,          on    his      claims    of

discrimination based on race in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e-2 (2012), and his

claim of civil conspiracy under South Carolina law.                                For the

reasons set forth below, we affirm.

                                             I.

                                             A.

      Christian,       who    is    African-American,          worked     for    LLR     from

2003 until his resignation in 2012 following the events at issue

in this appeal.         Christian worked in the agency’s Professional

and      Occupational          Licensing           division,          which       provides

administrative services for forty professional and occupational

boards    and        commissions       responsible         for        regulating       their

respective professions.

      When    Christian       began    his       tenure   at   LLR,      each    of    these

boards issued its own licenses with administrative support from

LLR   personnel       dedicated       to    each    board.        In    2008,     Adrienne

Youmans, then-director of LLR, created the Office of Licensure

and Compliance (“OLC”) within the Professional and Occupational

Licensing     division        in    order    to     consolidate        licensing       staff

                                             3
working throughout the agency into one subdivision.                                OLC was

charged      with     performing       licensing         services,         including      the

issuance      of    licenses,       for     most        of   the        professional      and

occupational        boards      administered       by    LLR.       Youmans       appointed

Christian to lead the newly formed subdivision and promoted him

to the position of Assistant Deputy Director.

      Many    of    the    boards     and   a     number     of    LLR    personnel       were

dissatisfied with these changes.                  Shortly after the creation of

OLC, the Board of Pharmacy sought and received an opinion from

the   South        Carolina      Attorney        General      concluding          that    LLR

personnel did not have the authority to issue licenses for the

practice of pharmacy.            And in late 2009, two OLC employees wrote

an anonymous letter to members of the South Carolina General

Assembly outlining a number of problems they perceived within

OLC and sharply criticizing Christian.

      The    anonymous       letter    set       off    something        of   a   political

kerfuffle and, specifically, prompted two hearings by the South

Carolina     House     of       Representatives.             Representative         William

Sandifer,      III,       who    chaired        the     House      of     Representatives

subcommittee        with     oversight       of       LLR,   testified        during      his

deposition for this case that a number of his colleagues had

approached him about the concerns outlined in the letter.                                Other

representatives had also reported a high number of constituent

complaints about the agency to Sandifer.                          Youmans testified at

                                             4
one of the House hearings.                  In her subsequent deposition for

this       case,    she       stated   that,       during    the     hearing,      Sandifer

expressed numerous concerns about Christian in particular, which

she    found       to    be   unusual.      Youmans      also       testified      that   she

believed the anonymous letter was “full of lies, rumors, and

innuendos.”         J.A. 1202. 1       In June 2010, twenty-seven legislators

requested that the Legislative Audit Council conduct a review of

OLC.

       In November 2010, Nikki Haley was elected governor of South

Carolina.          She nominated Catherine Templeton to replace Youmans

as     Director         of    LLR.     At   the      press        conference      announcing

Templeton’s             nomination,      Haley       referred        to      “unacceptable”

licensure wait times and characterized Templeton as someone who

could fix a struggling agency.                     J.A. 970–71.       Templeton herself

alluded to complaints about licensing and suggested that she

would improve efficiency by returning licensing functions to the

boards.

       During           Templeton’s      confirmation             hearing,     legislators

emphasized that Templeton needed to repair the agency.                             Prior to

her confirmation, Templeton spoke to members of the Boards of

Accountancy and Medical Examiners and received a letter from the



       1Citations to the J.A. refer                          to     the   Joint     Appendix
submitted by the parties in this case.



                                               5
Board    of    Pharmacy    and     several        others      detailing        a    number    of

complaints with OLC.         Templeton introduced herself to the chairs

of the legislative subcommittees with oversight of LLR, and she

met with the state’s Budget and Control Board.                             She also met

with Youmans and two LLR employees, Rion Alvey and Jim Knight.

      After her confirmation as director of LLR, Templeton made a

number    of     staffing     changes.              In       addition     to        OLC,     the

Professional and Occupational Licensing division had two other

subdivisions—the      Office       of    Board      Services,       led    by       Assistant

Deputy Director Randy Bryant, and the Office of Investigations

and Enforcement, led by Assistant Deputy Director Rion Alvey.

Templeton promoted Alvey to Deputy Director of LLR and asked

Bryant   to    retire,     which    he   subsequently           did.       She      appointed

Charles Ido to serve as interim Assistant Deputy Director of the

Office of Board Services and Mark Dorman to serve as the interim

Assistant Deputy Director of the Office of Investigations and

Enforcement.

      Templeton also embarked on a significant reorganization of

the   agency.       From    January      to       August      2011,      LLR       executed    a

reduction-in-force (“RIF”) of six different areas of the agency,

resulting in the termination of sixty-nine full-time, permanent

employees.       As part of this restructuring, Templeton announced

that licensing functions would be returned to the boards and OLC

would    be   dismantled     through      a       RIF   of    all   of    its      employees,

                                              6
including Christian.            The RIF of OLC affected forty-eight full-

time, permanent employees.                Of the affected employees, thirty-

two    were    African-American,          twelve     were   white,      and    four    were

identified as members of “other” races or ethnicities.                           Most of

these employees, including Christian, were offered positions as

administrative         assistants        performing    licensing        or    compliance

functions for the various boards.

       After    the    RIF   was      announced,      Christian      interviewed        for

three    available      positions:        Assistant     Deputy    Director        of   the

Office    of    Board    Services,        Assistant     Deputy    Director        of   the

Office of Investigations and Enforcement, and a newly created

Assistant Deputy Director position in charge of inspectors in

LLR’s Drug Diversion program.                  Christian was interviewed for all

three positions at the same time.                  Alvey, a white male, and Lynn

Rogers,   an    African-American           female,    conducted      the      interviews.

They ultimately hired Ido and Dorman, the interim directors of

the Office of Board Services and the Office of Investigations

and Enforcement, as the permanent heads of those subdivisions.

For the newly created position in the Drug Diversion program,

they    chose    Ron    Cook,    an      LLR    employee    who   had    already       been

performing      the     duties     now    assigned     to   the   Assistant        Deputy

Director of that program.                Ido, Dorman, and Cook each had the

highest score for their respective positions according to LLR’s

interview criteria; Christian had the second-highest.

                                               7
       Christian did not apply for any other positions within LLR,

and    eventually      accepted     the   administrative          assistant      position

offered to him following the RIF.                 As Assistant Deputy Director

of OLC, Christian had been classified as a “Band 8” employee

with    an    annual      salary    of    $78,775.          As     an    administrative

assistant, his classification fell to “Band 4” and his annual

salary was reduced to $31,843.                 He resigned from LLR in January

2012.

                                          B.

       Christian       filed    a    multi-count           complaint      against     LLR

alleging      violations       of    Title      VII,       and     against    Catherine

Templeton, Samuel Wilkins, Lynn Rivers, Ron Cook, Charles Ido,

and    Rion   Alvey     (collectively,         the     “individual       defendants”),

asserting claims under 42 U.S.C. §§ 1983, 1985 (2012) and under

South Carolina law for civil conspiracy.                         Following discovery,

the defendants each filed a motion for summary judgment.                             The

motions were referred to a Magistrate Judge, who issued a Report

and    Recommendation       recommending        that   the       court   grant    summary

judgment      to    the     defendants       on      all     claims.         Overruling

Christian’s timely objections, the district court adopted the

Report and Recommendation in its entirety.                          Christian timely

appealed.

                                          II.



                                           8
     We   review    a    district        court’s   decision       to    grant    summary

judgment de novo.            Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 565 n.1 (4th Cir. 2015).                   “A district court ‘shall

grant summary judgment if the movant shows that there is no

genuine   dispute       as    to   any   material    fact      and     the    movant   is

entitled to judgment as a matter of law.’”                     Id. at 568 (quoting

Fed. R. Civ. P. 56(a)).            In determining whether a genuine issue

of material fact exists, we “view the facts and all justifiable

inferences    arising         therefrom     in     the    light        most   favorable

to . . . the nonmoving party.”                  Id. at 565 n.1 (citation and

quotation marks omitted).            However, “[c]onclusory or speculative

allegations   do    not       suffice,     nor     does    a   mere      scintilla     of

evidence in support of [the nonmoving party’s] case.”                           Thompson

v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002)

(citation and quotation marks omitted).

                                           A.

     Christian argues that the district court erred in granting

summary judgment to LLR on his Title VII claims.                          We disagree.

Upon careful review of the record in this case, we conclude that

summary judgment in favor of LLR on Christian’s termination and

non-selection claims is appropriate. 2


     2 Christian makes passing reference to his hostile work
environment, constructive discharge, and disparate impact claims
in his opening brief. He fails to include any argument on these
(Continued)
                                            9
      A plaintiff may avoid summary judgment on a discrimination

claim     under         Title    VII      through      two     avenues     of     proof:      by

“presenting        direct       or   circumstantial           evidence     that      raises    a

genuine issue of material fact as to whether an impermissible

factor such as race motivated the employer’s adverse employment

decision,”         or    by     relying    on    the    McDonnell        Douglas 3    burden-

shifting framework.               Diamond v. Colonial Life & Acc. Ins. Co.,

416 F.3d 310,     318     (4th   Cir.    2005)       (citing     Hill    v.   Lockheed

Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004),

recognized as abrogated on other grounds, Foster v. Univ. of

Md.-E.     Shore,        787 F.3d 243   (4th        Cir.   2015)).        Under     the

McDonnell Douglas framework, a plaintiff must first establish a

prima facie case.                Hill, 354 F.3d at 285.                  The burden then

shifts     to      the     employer        to   articulate          a   legitimate,        non-

discriminatory reason for the adverse employment action taken

against      the    plaintiff.            Id.        Once    the    employer    meets      this

burden, “the McDonnell Douglas framework-with its presumptions

and   burdens-disappear[s],               and    the    sole       remaining    issue      [is]

discrimination vel non.”                Id. (alterations in original) (quoting




claims, however, and has thus waived our review of them. See
Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 n.7 (4th Cir.
2006) (citations omitted).
      3   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).



                                                10
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142-43

(2000)).    The plaintiff must present evidence that “demonstrates

that the employer’s proffered permissible reason for taking an

adverse     employment      action     is    actually      a   pretext    for

discrimination.”        Diamond, 416 F.3d at 318.       Christian proceeded

under both of these methods in opposing summary judgment before

the district court.

     Christian argues that the district court failed to view his

evidence of discrimination in its totality, or as a “convincing

‘mosaic’ of circumstantial evidence such that a reasonable jury

could    infer    discriminatory     intent.”   Br.     Pl.-Appellant    23–24

(citing Cason v. S.C. State Ports Auth., No. 2:11-cv-2241-RMG,

2014 WL 588065, at *4 (D.S.C. Feb. 14, 2014)).             He refers to the

Seventh Circuit’s “convincing mosaic” approach, under which a

plaintiff proceeding by direct and indirect evidence may prevail

by presenting a “‘convincing mosaic’ of circumstantial evidence”

that would permit an inference of discrimination.               See Coleman

v.   Donahoe,     667 F.3d 835,   860   (7th   Cir.   2012)   (citation

omitted).        Christian urges us to view his proffered evidence

through this lens.

     This Circuit’s precedent already requires us to consider

evidence of discrimination in the context of the record as a

whole.     See Cook v. CSX Transp. Corp., 988 F.2d 507, 512 (4th

Cir. 1993).       At oral argument, counsel was unable to identify

                                       11
any significant difference between our existing precedent and

the “convincing mosaic” approach.                   Accordingly, we see no reason

to adopt the formulation that Christian advances here and will

instead    evaluate     the    totality        of    the    evidence    to   determine

whether he has shown that the RIF and his non-selection for the

available management positions were motivated by discriminatory

intent.

                                          1.

       Christian has failed to present evidence raising a genuine

issue    of    material    fact    about       whether      race    motivated      LLR’s

decision to eliminate his position as Assistant Deputy Director

of OLC through a RIF.          While he points to substantial amounts of

testimony and documentary evidence that, in his view, support

his claim, none of the evidence he identifies is admissible,

probative evidence of discrimination.

       The record is replete with evidence that Templeton, some

LLR    employees,      several    South    Carolina         legislators,     and    the

state’s newly elected governor believed that LLR was failing to

perform its licensing function properly.                     LLR has consistently

maintained that it conducted a RIF of OLC to reorganize the

agency’s       licensing      operations       to      address     these     problems.

Christian argues that the creation of OLC improved LLR’s ability

to    timely   issue    licenses   and     that       LLR   had    no   evidence    that



                                          12
returning licensing functions to the boards was more effective

than retaining OLC.

     Christian’s      attack       on   LLR’s    rationale     for   the    RIF    is

misplaced.     The subjective opinions of Christian and other LLR

employees about whether the agency’s reasons for the RIF were

well founded or foolish, without more, are insufficient to raise

an inference of discrimination.                 See Dugan v. Albemarle Cty.

Sch. Bd., 293 F.3d 716, 722–23 (4th Cir. 2002) (citing Williams

v. Cerberonics, Inc., 871 F.2d 452, 456 (4th Cir. 1989)).                       “[I]t

is not our province to decide whether the reason was wise, fair,

or even correct, ultimately, so long as it truly was the reason

for the plaintiff’s [adverse employment action].”                     Id. at 272

(alterations in original) (quoting DeJarnette v. Corning Inc.,

133 F.3d 293, 299 (4th Cir. 1998)).               Based on the record before

us, no reasonable jury could find LLR’s stated reason for the

RIF to be a fabrication to conceal discrimination.

     Christian also questions the implementation of the RIF.                       He

disagrees    with   LLR’s     decision     to   retain   the   Office      of   Board

Services division, which he contends was led primarily by white

managers.    He also argues that the manner in which LLR executed

the RIF functionally restricted his rights as a state employee

to obtain other positions within LLR.                 These complaints simply

reflect Christian’s disagreement with the agency’s decision to

eliminate    OLC    through    a    RIF   of    its   employees      and   are    not

                                          13
probative     evidence         of     discrimination         for   the    reasons      just

discussed.        Christian points to nothing to indicate that LLR’s

implementation of the RIF actually violated its RIF policy, and

even if he did, such evidence, standing alone, is not proof of

discrimination.             Dugan, 293 F.3d at 722 (noting that evidence

that an employer erroneously or even purposely misapplied a RIF

policy does not prove discrimination).

      Christian’s other attempts to support his claim that the

RIF was racially motivated also fall flat.                           He directs us to

statistics of the racial composition of OLC, which show that the

majority     of       OLC    personnel       were    African-American.         Christian

contends      that            these      figures         illustrate         the      RIF’s

disproportionate             impact     on     African-American          employees     and

therefore     support         his     claim    that    the    agency’s      decision    to

eliminate his position as Assistant Deputy Director of OLC by

conducting        a     RIF    of     the     subdivision      was       discriminatory.

However, he provides no comparison of OLC’s racial composition

to    that    of       the     other     subdivisions         of   the     Division     of

Professional and Occupational Licensing, or to that of the other

twenty-one employees subject to a RIF during the reorganization

of LLR during Templeton’s tenure.                     Without context or analysis,

the    figures          Christian           offers     are     not       probative      of

discrimination.             See Henson v. Liggett Grp., Inc., 61 F.3d 270,

276–77 (4th Cir. 1995).

                                               14
      Christian also tries to show that, after the RIF, white OLC

employees    were     treated      more     favorably          than        African-American

employees through preselection of white employees for available

positions.     He offers no statistical evidence to support this

claim.       Instead,       he     relies        entirely        on        speculation      and

inadmissible       hearsay       regarding         how       LLR      filled         available

positions    following       the    RIF.          And     as       Christian         concedes,

preselection, standing alone, is not evidence of discrimination.

Br. Pl.-Appellant 31–32 (citing Blue v. U.S. Dep’t of Army, 914
F.2d 525, 541 (4th Cir. 1990)).                   Christian has not, therefore,

demonstrated       that    white      employees          were,        in     fact,    treated

preferentially after the RIF, and, even if LLR had preselected

the     individuals       Christian     identified            for      their     respective

positions,     their      preselection,          without       more,         would    not    be

evidence of LLR’s discriminatory intent.

      Finally, Christian points to testimony about employees’ use

of a racial slur and a previous racially charged incident that

occurred at the agency, as well as testimony by other employees

who believed that Christian was treated unfairly because of his

race.     Careful inspection of the record reveals that no witness

testified that he or she had personally heard another employee

use   a   racial    epithet,     only     rumors        to    that     effect.         Rumors

regarding the use of racial slurs by unnamed LLR employees are

not     admissible     evidence,        and       the        subjective        beliefs       of

                                            15
Christian’s co-workers regarding the RIF of OLC and Christian’s

subsequent       non-selection           for     a    management         position       with       LLR

carry no more weight than Christian’s own bald assertions that

LLR’s    conduct       was     racially        motivated.         See       Tinsley      v.    First

Union Nat’l Bank, 155 F.3d 435, 444 (4th Cir. 1998) (“It is the

perception       of    the     decision         maker    which         is    relevant     to       the

question        of     [discrimination],              not      the      opinions         of    [the

plaintiff’s] co-workers or third parties.”), overruled on other

grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101

(2002).

      Christian particularly focuses on the alleged conduct of

Ron     Cook,    a     co-worker         who     obtained       one         of    the   available

Assistant       Deputy       Director      positions        for      which       Christian      also

interviewed.           Christian asserts that Cook circulated a racist

video involving President Obama, told racist jokes, referred to

African     Americans           as       “you    people”          or        “people      of    your

persuasion,”          and    used    a    racial       epithet         in    reference        to    an

African-American LLR employee.                       While “[d]erogatory remarks may

in some instances constitute direct evidence of discrimination,”

the   remark         “cannot    be   stray       or     isolated        and       ‘[u]nless        the

remarks     upon       which     plaintiff           relies       were       related      to       the

employment       decision       in   question,          they    cannot           be   evidence      of

[discrimination].’”              Brinkley v. Harbour Recreation Club, 180
F.3d 598, 608 (4th Cir. 1999) (alterations in original) (quoting

                                                16
McCarthy v. Kemper Life Ins. Cos., 924 F.2d 683, 686 (7th Cir.

1991)), overruled on other grounds by Desert Palace, Inc. v.

Costa, 539 U.S. 90 (2003); see also Merritt v. Old Dominion

Freight Line, Inc., 601 F.3d 289, 300 (4th Cir. 2010) (“[I]n the

absence    of     a    clear       nexus      with     the    employment     decision     in

question,       the    materiality         of    stray       or   isolated      remarks   is

substantially reduced.”).

       Christian counters that Cook was actually a driving force

behind the RIF, and therefore his racist behavior is evidence of

the discriminatory intent behind it.                          Christian asserts that

Cook   claimed        to   have    influence          with   South     Carolina    Governor

Nikki Haley because Cook’s wife cared for the Haley children and

that Cook had a “hit list” of people that he wanted to see

terminated      from       the    agency.            Cook,   however,    had     no   actual

influence over LLR’s decision to eliminate OLC through a RIF of

its employees.         Cook testified that he did not have a friendship

with Governor Haley, had not discussed LLR with her, and had not

had any contact with her or her family since election night.

Templeton testified that she did not consult with Cook on any

personnel    matter.             Christian      also     could    not    have    reasonably

believed    that      Cook       had   such     an    ability     to   dictate    personnel

decisions at LLR.                At the time of the RIF, Christian held a

higher position of authority in LLR than Cook.                            Christian also

testified that he did not believe that Cook had any influence

                                                17
with the governor until the RIF took place and the individuals

Cook purportedly identified on his “hit list” were terminated.

Because Cook had no influence over LLR’s decision to execute the

RIF, and Christian could not have reasonably believed that he

did, his alleged comments have no nexus with LLR’s challenged

actions and therefore are not relevant to Christian’s claim of

discrimination.

     Accordingly, considering Christian’s proffered evidence and

arguments in the context of the record as a whole, we conclude

that he has failed to present direct or circumstantial evidence

that the RIF of all OLC employees that resulted in Christian’s

termination was racially motivated.           For the same reasons, we

conclude   that   Christian,   relying   on    the   same   evidence,   has

failed to demonstrate that LLR’s legitimate, non-discriminatory

reason for the RIF—dissolution of OLC in response to perceived

problems with licensing—was a pretext for discrimination under

the McDonnell Douglas framework. 4

                                  2.

     Christian has also failed to present evidence creating a

genuine issue of material fact about whether his non-selection




     4 In reaching this conclusion, we assume without deciding
that Christian has established a prima facie case.



                                  18
for the three available Assistant Deputy Director positions was

due to race.

      “A    plaintiff   alleging      a     failure    to   promote   can    prove

pretext by showing that he was better qualified, or by amassing

circumstantial      evidence         that      otherwise      undermines         the

credibility of the employer’s stated reasons.”                Heiko v. Colombo

Sav. Bank, F.S.B., 434 F.3d 249, 259 (4th Cir. 2006) (citations

omitted).     We “assess relative job qualifications based on the

criteria that the employer has established as relevant to the

position in question.”         Id.        The plaintiff need not have been

the better qualified candidate for the position, but must show

“evidence which indicates that [the employer’s] stated reasons

for promoting [the other candidate] over [the plaintiff] were a

pretext for discrimination.”              Anderson v. Westinghouse Savannah

River Co., 406 F.3d 248, 269 (4th Cir. 2005).

      LLR has consistently maintained that the candidates chosen

for   the   positions   at   issue    were     simply    better   qualified      for

their respective positions than Christian.                  Christian contends

that a reasonable jury could find that his non-selection was the

product of discrimination because he was interviewed only once

for all three positions, the individuals who were ultimately

selected for those positions were already serving in an interim

capacity    or   otherwise   fulfilling        the    responsibilities      of   the

position, he was scored on only one score sheet for all three

                                          19
positions,        one    interviewer’s       score    sheet     indicates       that    the

interviewer changed two of his ratings to give Christian higher

marks, and he had “extensive relevant work experience” for all

three positions.          Br. Pl.-Appellant 48–49.

      Even    making          all    reasonable       inferences         in     favor    of

Christian,    he        has   not   produced      sufficient      evidence       to    avoid

summary judgment on his non-selection claim.                         As we have already

noted, preselection, standing alone, does not raise an inference

of discrimination.             Neither does the fact that he had only one

interview and score sheet for all three positions, or the fact

that one of his interviewers raised his score two points from

what he had initially marked.

      Most    importantly,           Christian       does   not       argue     that    the

individuals        who    were      selected      were   not     qualified       for    the

positions they were awarded.                A comparison of the qualifications

of   the   successful          candidates    with     Christian’s        qualifications

readily yields the conclusion that the candidates chosen for

each of the Assistant Deputy Director positions were extremely

well-qualified for those positions, whereas Christian had less

relevant experience.             Ido, who was awarded the position managing

the Office of Board Services, had twenty-one years of experience

at LLR and had performed well as the interim Assistant Deputy

Director     of    that       subdivision.        Dorman,      who    was     awarded   the

position managing the Office of Investigations and Enforcement,

                                             20
had over thirty years of experience at LLR and had acted as the

manager of that subdivision for two years while the Assistant

Deputy Director was on detail.          Cook, who was awarded the newly

created Assistant Deputy Director position of the Drug Diversion

program, had already been successfully managing that program for

two years when the position was created.               In addition, Ido,

Dorman, and Cook all had experience that was directly relevant

to their respective positions prior to assuming those positions

or   the   associated       responsibilities    on    an    interim    basis.

Christian, in comparison, had five years of experience at the

agency and no experience in any of the subdivisions that he

sought to lead.        “[R]elative employee qualifications are widely

recognized as valid, non-discriminatory bases for any adverse

employment decision.”        Evans v. Techs. Applications & Serv. Co.,

80 F.3d 954, 960 (4th Cir. 1996) (citations omitted).

     Accordingly,      we   conclude    that   Christian    has   failed   to

present evidence that LLR acted with discriminatory intent when

it awarded the management positions to Ido, Dorman, and Cook

instead    of   him,   or   that   LLR’s    reasons   for   choosing   those

individuals were a pretext for discrimination.              LLR is entitled

to summary judgment on Christian’s non-selection claim.

                                       B.




                                       21
     Christian       also    contends       that    the    individual     defendants

should   not    have        received     summary      judgment      on    his   civil

conspiracy claim under South Carolina law.                  Again, we disagree.

     In order to prevail on a claim of civil conspiracy under

South Carolina law, a plaintiff must prove “(1) the combination

of two or more people, (2) for the purpose of injuring the

plaintiff, (3) which causes special damages.”                     Pye v. Estate of

Fox, 633 S.E.2d 505, 511 (S.C. 2006) (citations omitted).                          The

“essential     consideration”          of    a     civil    conspiracy     claim   is

“whether the primary purpose or object of the combination is to

injure   the   plaintiff.”         Id.      (citation       omitted).      Christian

failed to identify any evidence creating a genuine dispute of

fact on this element of his civil conspiracy claim.                        Christian

relies on the same evidence he cites to support his Title VII

claim.    The evidence is insufficient here to show that LLR’s

stated reasons for the RIF of OLC and Christian’s non-selection

for the Assistant Deputy Director positions were false for the

same reasons discussed above.               By parity of reasoning, a failure

of proof to show racial animus in employment decision-making is

a failure of proof to show that an object of a conspiracy was to

harm a plaintiff by inflicting a race-based job injury.

     Christian also points to Templeton’s actions prior to her

confirmation    as    evidence    that       she    and    the   other   alleged   co-

conspirators acted with a primary purpose of harming him.                          He

                                            22
notes that Youmans testified that Templeton raised the anonymous

letter criticizing Christian’s management of OLC when the two

met just before Templeton’s confirmation, and he argues that

Templeton’s meetings with the governor, Representative Sandifer,

members from the Boards of Accountancy and Medical Examiners,

and various LLR employees prior to her confirmation “show the

motives and personal vendetta Templeton held against Plaintiff”

and evidence her intent to “impair Plaintiff’s employment and

target African-American management of OLC.”          Br. Pl.-Appellant

54.   No reasonable jury could make such an inferential leap

based on the record in this case.        While a jury is charged with

choosing    between   conflicting    inferences   from    circumstantial

evidence,   “[p]ermissible   inferences   must    still   be   within   the

range of reasonable probability, . . . and it is the duty of the

court to withdraw the case from the jury when the necessary

inference is so tenuous that it rests merely upon speculation

and conjecture.”      Sylvia Dev. Corp. v. Calvert Cty., Md., 48
F.3d 810, 818 (4th Cir. 1995).       That an incoming agency director

would learn about complaints concerning the agency and meet with

individuals dissatisfied with that agency’s performance prior to

her confirmation is entirely unremarkable.          The inference that

Christian asks us to draw from these unexceptional facts rests

wholly upon his own speculation and conjecture about the purpose

and result of these meetings.       At summary judgment, that is not

                                    23
enough.   The individual defendants were thus entitled to summary

judgment on Christian’s civil conspiracy claim.

                                   III.

     For the reasons set forth above, we affirm the district

court’s   grant   of   summary   judgment   to   LLR   and   the   individual

defendants.



                                                                     AFFIRMED




                                    24